DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Allowable Subject Matter
The allowed claims are 1-2, 6-7, 11, 16-19 and 21-25
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the following limitations of new claim 21: 
“determine a time span between a last symbol of a resource that appears first among the channel measurement and interference measurement resources corresponding to the N CSIs following a PDCCH, and a first symbol reported on a PUSCH as the first time span, wherein the channel measurement and interference measurement resources corresponding to the N CSIs are periodic resources, quasi-periodic resources, or aperiodic resources; or, 
determine a time span between a last symbol of a resource that appears first among channel measurement and interference measurement resources corresponding to K CSIs of the N CSIs following a PDCCH, and a first symbol reported on a PUSCH as the first time span, wherein channel measurement and interference measurement resources corresponding to N-K”
Regarding the prior art of record:
Lee et. al. (US 2017/0366998 A1) discloses many of the limitations of new claim 21, such as the following,
a terminal device, comprising: 
a transceiver, a memory and a processor coupled to the memory;
Fig. 7 Para 173-179):
control the transceiver to receive first information and second information transmitted by a network device, wherein the first information is configured to trigger the terminal device to feed back aperiodic N pieces of channel state information (CSI) (Fig. 6 S620 S650 Para 156 164 165 167), and the second information is configured to indicate channel measurement and interference measurement resources corresponding to the N CSIs, N being an integer greater than or equal to 2 (Para 166); and 
determine M CSIs that need to be fed back from the N CSIs according to the at least one first time span (Para 153 155 156 Para 166 167); 
calculate payloads of the M CSIs that need to be fed back (Fig. 6 S630 Para 165), respectively, and feed back the M CSIs that need to be fed back on the PUSCH resource (Fig. 6 S630 Para 165); 
However, Lee et. al. (US 2017/0366998 A1) does not disclose the limitations
“determine a time span between a last symbol of a resource that appears first among the channel measurement and interference measurement resources corresponding to the N CSIs following a PDCCH, and a first symbol reported on a PUSCH as the first time span, wherein the channel measurement and interference measurement resources corresponding to the N CSIs are periodic resources, quasi-periodic resources, or aperiodic resources; or, 
determine a time span between a last symbol of a resource that appears first among channel measurement and interference measurement resources corresponding to K CSIs of the N CSIs following a PDCCH, and a first symbol reported on a PUSCH 
Xue (US 2021/0258875 A1) is not prior art, but Xue does come closest to disclosing the relevant limitations of new claim 21.  Xue discloses determining a time span between a last symbol of a PDCCH time domain resource for triggering the aperiodic CSI report, and a first symbol reported on a PUSCH as the first time span (Fig. 7 704 Para 239).  However, the last “symbol of the PDCCH time domain resource” does not correspond to a resource that appears first among the channel measurement and interference measurement resources corresponding to the N CSIs following a PDCCH.  Therefore Xue does not disclose 
“determine a time span between a last symbol of a resource that appears first among the channel measurement and interference measurement resources corresponding to the N CSIs following a PDCCH, and a first symbol reported on a PUSCH as the first time span, wherein the channel measurement and interference measurement resources corresponding to the N CSIs are periodic resources, quasi-periodic resources, or aperiodic resources; or
determine a time span between a last symbol of a resource that appears first among channel measurement and interference measurement resources corresponding to K CSIs of the N CSIs following a PDCCH, and a first symbol reported on a PUSCH as the first time span, wherein channel measurement and interference measurement resources corresponding to N-K”
Lee et. al. (US 2020/0177254 A1) discloses something similar to the relevant limitations of claim 21.  At Fig. 4 and Para 101-103 Lee et. al. (US 2020/0177254 A1) 
However Lee et. al. (US 2020/0177254 A1) does not disclose 
“determine a time span between a last symbol of a resource that appears first among the channel measurement and interference measurement resources corresponding to the N CSIs following a PDCCH, and a first symbol reported on a PUSCH as the first time span, wherein the channel measurement and interference measurement resources corresponding to the N CSIs are periodic resources, quasi-periodic resources, or aperiodic resources; or
determine a time span between a last symbol of a resource that appears first among channel measurement and interference measurement resources corresponding to K CSIs of the N CSIs following a PDCCH, and a first symbol reported on a PUSCH as the first time span, wherein channel measurement and interference measurement resources corresponding to N-K”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH P HUNT/Examiner, Art Unit 2463            

/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463